         Case 3:18-ap-00064-PMG                 Doc 25       Filed 01/25/19        Page 1 of 4



                                         ORDERED.


    Dated: January 25, 2019




                           UNITED STATES BANKRUPTCY COURT
                              MIDDLE DISTRICT OF FLORIDA
                                JACKSONVILLE DIVISION

In re:
                                                               Case No. 3:16-bk-02230-PMG
RMS TITANIC, INC., et al.,          1
                                                               Chapter 11 (Jointly Administered)

                  Debtors.


OFFICIAL COMMITTEE OF EQUITY
SECURITY HOLDERS OF PREMIER
EXHIBITIONS, INC.,

                  Plaintiff,
                                                      Adv. Pro. Case No. 3:18-ap-00064-PMG
vs.

MARK A. SELLERS, DOUGLAS BANKER,
RICHARD KRANIAK, JACK H. JACOBS,
DAOPING BAO, SELLERS CAPITAL, LLC,
AND SELLERS CAPITAL MASTER FUND, LTD.,

                  Defendants.




1
 The Debtors in the chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number include: RMS Titanic, Inc. (3162); Premier Exhibitions, Inc. (4922); Premier Exhibitions
Management, LLC (3101); Arts and Exhibitions International, LLC (3101); Premier Exhibitions International,
LLC (5075); Premier Exhibitions NYC, Inc. (9246); Premier Merchandising, LLC (3867); and Dinosaurs
Unearthed Corp. (7309). The Debtors’ service address is 3045 Kingston Court, Suite I, Peachtree Corners,
Georgia 30071.




                                                       1
        Case 3:18-ap-00064-PMG           Doc 25     Filed 01/25/19     Page 2 of 4




          CONSENT ORDER GRANTING MOTION TO APPOINT A
        RESPONSIBLE PERSON AS SUBSTITUTE PLAINTIFF IN THE
      ADVERSARY PROCEEDING AGAINST CERTAIN OF THE DEBTORS’
           CURRENT AND FORMER DIRECTORS AND OFFICERS

       THIS PROCEEDING came on for hearing on January 24, 2019 on the Consent Motion

for an Order Appointing a Responsible Person as Substitute Plaintiff in the Adversary

Proceeding against Certain of the Debtors’ Current and Former Directors and Officers [D.E.

24] (the “Motion”) filed by RMS Titanic, Inc. and certain of its affiliates, as Debtors and

Debtors-in-Possession in the above captioned case (collectively, the “Debtors”), seeking,

among other things, entry of an order (this “Consent Order”) pursuant to section 105 and

1107 of the United States Bankruptcy Code, 11 U.S.C. §§ 101, et seq. (the “Bankruptcy

Code”), appointing Mark C. Healy of Michael Moecker & Associates, Inc. as a non-trustee

fiduciary for the Debtors, solely in the capacity as temporary substitute plaintiff in the

adversary proceeding entitled Official Committee of Equity Security Holders v. Mark A.

Sellers, et al. (AP No. 3:18-ap-00064-PMG) (the “Adversary Proceeding”) (in such

capacity, the “Limited Responsible Person”).

       The Court has considered the Motion and all other papers filed in this matter, the

facts and circumstances of the above-captioned case, and the arguments and representations

of counsel presented at the hearing.       Upon consideration of the foregoing, the Court

determines that the relief requested in the Motion and granted herein is in the best interest of

the Debtors’ estates, creditors, stakeholders, and all other parties in interest in these chapter

11 cases. Accordingly, IT IS ORDERED AS FOLLOWS:




                                               2
             Case 3:18-ap-00064-PMG           Doc 25      Filed 01/25/19      Page 3 of 4




             1.   The Motion and the relief requested therein is granted and approved as set

forth herein.

             2.   Immediately upon the United States Trustee’s disbandment of the Equity

Committee, Mark C. Healy of Michael Moecker & Associates, Inc. is appointed as Limited

Responsible Person2 for the Debtors pursuant to 11 U.S.C. §§ 327(a), 328(a) and shall

immediately (i) have all rights, powers and remedies granted to the Equity Committee under

the Standing Order, and (ii) be substituted as party plaintiff in the Adversary Proceeding with

all future filings in the Adversary Proceeding styled as:

                           UNITED STATES BANKRUPTCY COURT
                              MIDDLE DISTRICT OF FLORIDA
                                JACKSONVILLE DIVISION
    In re:
                                                         Case No. 3:16-bk-02230-PMG
    RMS TITANIC, INC. et al.,                            Chapter 11

                Debtors.                                 Jointly Administered
    __________________________________/

    MARK C. HEALY of Michael Moecker &
    Associates, Inc. in his capacity as Court-
    Appointed Responsible Person,                        Adversary No. 3:16-ap-00064-PMG

                    Plaintiff,

    vs.

    MARK A. SELLERS, DOUGLAS BANKER,
    RICHARD KRANIAK, JACK H. JACOBS,
    DAOPING BAO, SELLERS CAPITAL,
    LLC, and SELLERS CAPITAL MASTER
    FUND, LTD.,


2
    All capitalized terms not defined herein shall have the meaning given thereto in the Motion.



                                                     3
          Case 3:18-ap-00064-PMG        Doc 25    Filed 01/25/19     Page 4 of 4




             Defendants.
 ______________________________



         3.         As Limited Responsible Person for the Debtors, Mr. Healy shall be

empowered to prosecute, defend, and/or settle the Adversary Proceeding; provided,

however, that, other than pursuit of the Adversary Proceeding as set forth in the immediately

preceding clause, Mr. Healy shall not, and is not authorized to: (i) perform any of the other

duties of a trustee or examiner set forth in Bankruptcy Code sections 1106, 1107, 1108, or

elsewhere or (ii) exercise any of the rights and powers of a debtor in possession.

                                            ###




Attorney Daniel F. Blanks is directed to serve a copy of this Order on all non-CM/ECF
interested parties and file a proof of service within 3 days of entry of the Order.




~#4837-0977-2678~




                                              4
